[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT         FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                      July 25, 2005
                                 No. 04-16149
                                                                   THOMAS K. KAHN
                             Non-Argument Calendar                      CLERK
                           ________________________

                         D.C. Docket No. 03-00685-CV-N

ELMORE NICHOLS, JR., individually and on behalf
of all others similarly situated,

                                                            Plaintiff-Appellant,

      versus

BOB RILEY, Governor of the State of Alabama, in
his individual and official capacity,
DONAL CAMPBELL, Commissioner of the Alabama
Prison System, in his individual and official capacity, et al.,

                                                            Defendants-Appellees.

                          __________________________

                Appeal from the United States District Court for the
                           Middle District of Alabama
                          _________________________

                                   (July 25, 2005)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Elmore Nichols, Jr., an Alabama state prisoner proceeding pro se, appeals

the district court’s grant of summary judgment to the defendants in his 42 U.S.C.

§ 1983 action. Nichols challenges the district court’s findings with respect to his

claims that: (1) the conditions of confinement at the Draper Correctional Center

(“DCC”) violated his rights under the Eighth Amendment; and (2) defendant

James DeLoach, warden of DCC, transferred him to G.K. Fountain Correctional

Center (“FCC”) in retaliation for filing his § 1983 complaint. We review a district

court’s grant of summary judgment de novo, and apply the same legal standards as

the district court. Butts v. County of Volusia, 222 F.3d 891, 892 (11th Cir. 2000).

A. Eighth Amendment Claim

      The Eighth Amendment, applicable to the states through the Fourteenth

Amendment, forbids cruel and unusual punishments. U.S. Const. amend. VIII.

This protection extends to the conditions of a prisoner’s confinement, which must

conform to contemporary standards of decency. Rhodes v. Chapman, 452 U.S.
337, 347, 101 S. Ct. 2392, 2399 (1981). The Eighth Amendment also protects

against future harm to prison inmates. Helling v. McKinney, 509 U.S. 25, 33-34,

113 S. Ct. 2475, 2480-81 (1993). An inmate may be granted injunctive or

declaratory relief even in the absence of proof that he actually has been injured by

the dangerous condition. See id.

                                         2
      The district court erred by finding that Nichols lacked standing because he

failed to demonstrate that he had suffered an actual, physical injury. The

conditions of confinement, if found to be inhumane, constituted a deprivation of

Nichols’s rights under the Eighth Amendment, and, assuming that the other two

requirements of standing were met, entitled him to seek injunctive relief. See id.

      Prison officials violate the Eighth Amendment through “the unnecessary

and wanton infliction of pain.” Farmer v. Brennan, 511 U.S. 825, 836, 114 S. Ct.
1970, 1978 (1974). Wantonness has been defined as “deliberate indifference to a

substantial risk of serious harm to a prisoner.” Id. To establish an Eighth

Amendment violation, a prisoner must prove both an objective and a subjective

component. Miller v. King, 384 F.3d 1248, 1261 (11th Cir. 2004). “Under the

objective component, a prisoner must prove the condition he complains of is

sufficiently serious to violate the Eighth Amendment.” Id. Under the subjective

component, the prisoner must prove that the prison official acted with ‘deliberate

indifference.’” Id.

      Assuming, without deciding, that Nichols offered sufficient evidence to

allow a reasonable factfinder to conclude that the conditions of confinement at

DCC were inhumane, we nonetheless conclude that summary judgment in favor of

DeLoach was proper. Because the undisputed evidence demonstrated that the

                                         3
ADC was making a reasonable effort to correct the alleged inhumane conditions of

confinement at DCC, a reasonable factfinder could not have concluded that

DeLoach acted with deliberate indifference. See Hale v. Tallapoosa, 50 F.3d
1579, 1583 (11th Cir. 1995). Accordingly, we affirm the district court’s grant of

summary judgment on Nichols’s Eighth Amendment claim.

B. Retaliatory-Transfer Claim

      While an inmate does not have a constitutionally protected liberty interest

against being transferred to a less agreeable prison, Moody v. Daggett, 429 U.S.
78, 88 n.9, 97 S. Ct. 274, 279 n.9 (1976), prison officials may not transfer, or

otherwise punish, an inmate in retaliation for exercising his right to file grievances

against prison officials, see Bridges v. Russell, 757 F.2d 1155, 1157 (11th Cir.

1985). Such retaliatory transfers violate an inmate’s First Amendment rights and

his right of access to the courts. See Wildberger v. Bracknell, 869 F.2d 1467,

1468 (11th Cir. 1989).

      We find that the district court erred by concluding that DeLoach had not

violated Nichols’s rights by transferring him to FCC, without specifically

addressing the actual reasons for the transfer. If Nichols was transferred solely for

filing his § 1983 complaint against prison officials, then his constitutional rights

were violated and he was entitled to relief. See id.

                                          4
      In an affidavit, DeLoach stated that Nichols was transferred because he was

found to be in possession of a copy of the ADC’s Administrative Regulations and

Institutional Standard Operating Procedures – a violation of prison regulations.

That may be true, but Nichols states in his own affidavit that he was not

transferred for disciplinary reasons, but rather, solely because he had filed his

§ 1983 complaint. Without more to evaluate, Nichols’s affidavit suffices to create

a genuine factual dispute as to the actual reason for his transfer. Therefore,

summary judgment was improper. Accordingly, we vacate the grant of summary

judgment in favor of DeLoach on Nichols’s retaliatory-transfer claim, and remand

to the district court for further proceedings.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                           5